Madison Bancorp, Inc. Reports Results for Quarter Ended December 31, 2010 For More Information Contact Michael P. Gavin (410) 529-7400 Madison Bancorp, Inc. Madison Square FSB Madison Bancorp, Inc., (the Company) (OTCBB: MDSN), the holding company for Madison Square Federal Savings Bank, reported anet profit of $2,000 for the three month period ended December 31, 2010 which represents the third quarter in its fiscal year, as compared to a net loss of $121,,000 for the three months ended December 31, 2009. The net loss for the nine months ended December 31, 2010 was $16,000, as compared to a net loss of $734,000 for the nine months ended December 31, 2009. During the three and nine months ended December 31, 2010, the Company benefited from increased net interest income. The increase in earnings was also impacted by the improvement in noninterest revenue during both periods as compared to comparable periods in 2009.Also, the Company recognized a $193,000 charge during the nine months ended December 31, 2009 on certain private label mortgage backed securities deemed by management to be “Other Than Temporary Impaired” (OTTI). These OTTI charges were not required in the nine months ended December 31, 2010. Total assets increased to $154.1 million at December 31, 2010 from $146.9 million at March 31, 2010.Total deposits increased to $139.8 million at December 31, 2010 from $137.0 million at March 31, 2010. President and Chief Executive Officer Michael P. Gavin commented, “We remain well capitalized and feel confident in our progress during this challenging economic environment. While encouraged by operating results for the most recently completed quarter as compared to the previous year, we recognize there is still much to be accomplished to return to profitability during this challenging time in the Banking Industry.” Madison Bancorp, Inc., the holding company for Madison Square Federal Savings Bank, closed its stock offering on Wednesday, October 6, 2010. Shares of Madison Bancorp common stock are trading on the OTC Electronic Bulletin Board. A total of 608,116 shares of common stock were sold in the subscription and community offerings at the price of $10.00 per share. This press release contains statements that are forward looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases.The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described on Madison Bancorp’s Registration Statement on Form S-1, as amended, filed with the US Securities and Exchange Commission (the SEC), which the SEC declared effective on August 12, 2010.Accordingly, actual results may differ from those expressed in the forward-looking statements. Madison Bancorp, Inc. Consolidated Statements of Financial Condition December March 31, (Unaudited) (Audited) Assets Cash equivalents and time deposits $ $ Investment securities, available for sale Investment securities held-to-maturity 0 Loans receivable, net Other real estate owned 0 Premises and equipment, net Other assets Total assets $ $ Liabilities Deposits $ $ Other liabilities Total liabilities Total stockholders' equity Total liabilities & stockholders' equity $ $ Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended December Decemeber Interest revenue $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest revenue ) Noninterest expense Income (loss) before tax expense ) ) ) Income tax expense 0 0 0 0 Net income (loss) available to common shareholders $ $ ) $ ) $ ) Basic earnings (loss) per common share N/A N/A $ ) N/A Diluted earnings (loss) per common share N/A N/A $ ) N/A
